IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-59,580-01 


EX PARTE JON PAUL LESTER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2000-434,752-A FROM THE 140TH JUDICIAL 
DISTRICT COURT LUBBOCK COUNTY 


 Per curiam.


O R D E R


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Penal
Code. Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of two counts of aggravated assault and sentenced to 25 years in prison after
Applicant was found to be a habitual offender.  Applicant appealed and the conviction was
affirmed.   Lester v. State, No. 07-03-00091 (Tex. App. - Amarillo, February 11, 2004, no
pet.).  
	This application was previously remanded to determine whether Applicant was
actually innocent of these offenses.  The trial court subsequently entered findings that
Applicant had withdrawn that allegation, but that an evidentiary hearing had been conducted
on other grounds raised by Applicant.  These findings included inconsistent findings of fact
and recommended both that relief be granted and denied.  Additionally, no record of the
evidentiary hearing has been submitted.
	This application for a post-conviction writ of habeas corpus will again be held in
abeyance pending the trial court's entry of new findings of fact.   A supplemental transcript
containing the court reporter's notes from the evidentiary hearing and the trial court's revised
findings of fact and conclusions of law shall be returned to this Court within 30 days of the
date of this order. (1)


DELIVERED: April 30, 2008
DO NOT PUBLISH
1.  1  Any extensions of this time period should be obtained from this Court.